In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3113 
MANISTEE APARTMENTS, LLC, 
individually and as class representative, 
                                                  Plaintiff‐Appellant, 

                                  v. 

CITY OF CHICAGO, a municipal corporation, 
                                         Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:14‐cv‐06813 — Robert W. Gettleman, Judge. 
                     ____________________ 

 ARGUED SEPTEMBER 28, 2016 — DECIDED DECEMBER 20, 2016 
                ____________________ 

   Before POSNER, FLAUM, and MANION, Circuit Judges. 
   MANION, Circuit Judge. Plaintiﬀ Manistee Apartments sued 
the City of Chicago alleging that the City violated their due 
process rights by refusing to release judgment liens until the 
debtors  paid  attorneys’  fees  and  costs.  The  district  court 
dismissed the plaintiﬀ’s class action complaint, holding that 
the  plaintiﬀ  suﬀered  no  deprivation  of  a  constitutionally 
protected  property  interest.  The  court  also  denied  the 
2                                                      No. 15‐3113 

plaintiﬀ’s motion for reconsideration and for leave to file an 
amended complaint. For the reasons below, we aﬃrm. 
                           I.  BACKGROUND 
     On  September  19,  2011,  the  City  of  Chicago  obtained  a 
default  administrative  judgment  of  $3,540  against  Manistee 
Apartments, based upon a finding of various violations of the 
Chicago  Municipal  Code.  Pursuant  to  Illinois  state  law,  the 
City later registered this judgment with the Circuit Court of 
Cook County and imposed a lien against plaintiﬀ’s real estate. 
735 ILCS 5/12‐101; 65 ILCS 5/1‐2.1‐8(d). Plaintiﬀ contends that 
it  first  received  actual  notice  of  this  lien  (as  opposed  to 
constructive notice, which it received as soon as the lien was 
recorded)  during  routine  title  insurance  review  and 
underwriting  that  occurred  as  it  was  preparing  to  sell  its 
properties. Upon discovery that the title to the property was 
not clean, and with a pending sale, plaintiﬀ sought to quickly 
settle its bill with the City.  
    On January 27, 2014, and in response to inquiry, the City 
of Chicago provided a “payoﬀ letter” demanding $5,655.16. 
This demand letter reflected the original, undisputed $3,540 
lien,  plus  $720.34  in  uncontested  statutory  interest.  The 
remainder,  $1,394.82,  represents  collection  costs  and 
attorneys’ fees that the City demanded, and is the sole amount 
in controversy before this court, an amount better suited for 
small claims court in Illinois. 
    The day after the City issued the payoﬀ letter, January 28, 
2014, the plaintiﬀ conveyed the property via warranty deed, 
alleging  to  an  out‐of‐state  buyer  that  the  title  was 
unencumbered.  Around  this  time,  the  plaintiﬀ  also  settled 
with the City, paying  the full amount demanded, $5,655.16, 
No. 15‐3113                                                            3 

under protest. Eight months later, plaintiﬀ filed a class action 
complaint in federal district court, alleging violations of the 
Due  Process  Clause  of  the  Fourteenth  Amendment,  the 
Illinois state constitution, and other violations of Illinois state 
law.  
    The plaintiﬀ contends that by responding to its request for 
a payoﬀ letter with a  demand for payment  greater than the 
lien amount, the City of Chicago was violating the plaintiﬀ’s 
due  process  rights.  What  the  City  should  have  done, 
apparently, is one of two things. It could have responded with 
information the plaintiﬀ already had—the publicly available 
lien  recorded  in  Cook  County  and  the  publicly  available 
statutory interest calculation, along with an oﬀer to settle for 
that amount or less. It also could have replied with a lawsuit 
in Illinois court seeking from plaintiﬀ the fees and costs. What 
was  not  permissible,  in  the  plaintiﬀ’s  view,  was  asking  for 
anything more. By refusing to release the lien immediately or 
take  action  in  Illinois  state  court,  the  plaintiﬀ  contends,  the 
City was depriving it of a property interest and thus needed 
to  provide  the  plaintiﬀ  due  process.  Since  the  City  already 
had a judgment, however, it had no incentive to settle for less. 
Manistee’s  litigation  position,  it  seems,  was  intentionally 
unreasonable:  more  calculated  to  triggering  a  ripe  lawsuit 
than actually seeking quick release of a lien.  
   The district court disagreed, granting the City’s motion to 
dismiss.  It  noted  that  the  plaintiﬀ  failed  to  allege  facts  that 
plausibly  supported  the  assertion  that  it  paid  the  City’s 
demand  under  duress.  Because  it  was  not  under  duress, 
Manistee’s payment was voluntary. And because its payment 
was  voluntary,  Manistee  was  not  deprived  of  a 
4                                                        No. 15‐3113 

constitutionally  protected  property  interest,  and  therefore 
failed to state a claim under 42 U.S.C. §1983. 
    Finding  no  violation  of  the  federal  Constitution,  the 
district  court  went  on  to  find  no  violation  of  the  state 
constitution (“the same tests apply”), and declined to exercise 
supplemental  jurisdiction  over  the  purely  state  law  claims. 
Plaintiﬀ then moved for reconsideration and leave to amend 
the  class  action  complaint,  which  the  court  denied.  Plaintiﬀ 
appeals  both  the  dismissal  of  its  case  and  the  denial  of  its 
motions for reconsideration and leave to amend.  
                              II.  ANALYSIS 
    We  review  a  district  court’s  order  granting  a  motion  to 
dismiss under Rule 12(b)(6) de novo. Andonissamy v. Hewlett‐
Packard Co., 547 F.3d 841, 847 (7th Cir. 2008). We assume all 
well‐pleaded  allegations  are  true  and  draw  all  reasonable 
inferences  in  the  light  most  favorable  to  the  plaintiﬀ.  To 
survive  such  a  motion,  a  complaint  must  “state  a  claim  to 
relief that is plausible on its face.” Justice v. Town of Cicero, 577 
F.3d  768,  771  (7th  Cir.  2009).  We  review  a  district  court’s 
denial of a motion for reconsideration under Rule 59(e) and 
denial  of  a  motion  for  leave  to  amend  only  for  abuse  of 
discretion. Billups v. Methodist Hosp. of Chicago, 922 F.2d 1300, 
1305 (7th Cir. 1991); Chavez v. Ill. State Police, 251 F.3d 612, 628 
(7th Cir. 2001).  
A.  Dismissal of Constitutional Due Process Claims 
   The  Fourteenth  Amendment  explicitly  prohibits  state 
governments  from  depriving  persons  of  “life,  liberty,  or 
property,  without  due  process  of  law.”  U.S.  CONST.  amend. 
XIV, § 1. Individual citizens are aﬀorded a cause of action to 
vindicate this constitutional right to procedural due process 
No. 15‐3113                                                                        5 

through 42 U.S.C. § 1983. To state a claim for a procedural due 
process  violation,  a  plaintiﬀ  must  demonstrate  (1)  a 
cognizable  property  interest;  (2)  a  deprivation  of  that 
property interest; and (3) a denial of due process. Buttitta v. 
City of Chicago, 9 F.3d 1198, 1201 (7th Cir. 1993).  
   It  is,  of  course,  indisputable  that  the  plaintiﬀ  had  a 
cognizable property interest in the entirety of the amount it 
paid to the City of Chicago, $5,655.16. But, as the district court 
correctly noted, Manistee voluntarily paid this amount to the 
City, and voluntary payment is not a property deprivation.1  
     Against this, the plaintiﬀ alleges that its payment was not, 
in  fact,  voluntary,  but  coerced.  Obviously,  no  one  wants  to 
have  to  pay  more  than  they  have  to  in  order  to  obtain  a 
benefit, such as the release of a lien outside established formal 
process.  Here,  the  City  did  not  threaten  to  do  anything  to 
Manistee: it just refused to accede to a demand by a private 
party for a thing—immediate release of a lien—to which that 
private party was not entitled. 
   As  the  district  court  properly  held,  Manistee  was  not 
coerced  to  pay  anything.  The  district  court  noted  that 
Manistee had a number of other options it could have taken 

                                                 
1 Even assuming Manistee were deprived of this payment, there appears 
to  have  been  ample  pre‐  and  post‐deprivation  process.  First,  the 
underlying administrative judgment itself—uncontested by the plaintiff—
explicitly noted that “Pursuant to Municipal Code Chapter 1‐19, the city’s 
collection costs and attorney’s fees shall be added to the balance due if the 
debt  is  not  paid  prior  to  being  referred  for  collection.”  This  constituted 
pre‐deprivation notice. Second, the plaintiff’s original complaint alleged 
state  law  claims  for  restitution—this,  and  any  prerequisite  state  law 
administrative  filings  for  overpayment  suggest  that  state  law  provides 
avenues for relief. 
6                                                        No. 15‐3113 

without  aﬀecting  the  legal  relationship  between  it  and  the 
City.  Manistee  could  have  done  as  it  had  for  years  prior: 
nothing.  Eventually the  City might move  to  foreclose on its 
property,  or  the  City  might  not.  Or  Manistee  could  have 
tendered  payment  of  principal  and  interest  to  the  City  and 
sought immediate release of its lien under Illinois state law. 
735  ILCS  5/12‐183(b).  It  chose  not  to  do  that.  Or  Manistee 
could  have  sought  a  declaratory  judgment  action  in  state 
court. 
    The  district  court  notes  a  fourth  option  available  to 
Manistee: it could have sold the property encumbered by the 
lien.  And  in  its  reply  brief,  the  City  raises  a  curious  fact 
relating  to  Manistee’s  claim  to  have  been  over  a  barrel: 
plaintiﬀ  managed  to  sell  its  property  without  actually 
recording the release of judgment provided by the City. The 
lien was only released on June 10, 2016, while this action was 
pending.  The  property,  however,  was  sold  for  $10  via 
warranty  deed  to  an  Arizona  corporation  on  January  28, 
2014.2  
    These facts cut to the heart of the plaintiﬀ’s contention that 
it was forced to pay the $5,655.16 to the City, lest it break its 
contract and miss out on a lucrative business deal. At the time 
Manistee  paid  the  City,  the  contract  was  already  broken. 
Presuming that the sale of the property was arm’s‐length, it 
appears  the  value  of  the  property  less  the  City’s  lien  was 
negative.  The  administrative  record  of  municipal  code 
violations  suggests  that,  at  the  time,  the  out‐of‐compliance 
property was abandoned, requiring extensive repairs before 
being  certified  for  occupancy.  In  such  a  situation  the 

                                                 
2 Brief and Appendix of Defendant‐Appellee at A4. 
No. 15‐3113                                                           7 

economically  rational  thing  to  do  would  be  to  do  nothing. 
Surely if the property had substantial value and the plaintiﬀ 
were in a hurry to clear the title, the closing price would not 
turn out to be $10.  
    And if the property were not valuable, what would be the 
hurry?  After  recording  the  lien  in  January  2012  and  then 
failing to serve the plaintiﬀ with a citation to discover assets, 
the City simply gave up. Under state law, the City could have 
foreclosed,  however.  And  that  might  have  mooted  the 
plaintiﬀ’s class action.  
     The fact of the sale prior to clearing title also exposes the 
heart of the plaintiﬀ’s proposed class action. It claims that the 
aggrieved  class  is  numerous—in  the  hundreds,  if  not 
thousands. But how many corporations find themselves in a 
position like Manistee’s—having promised a third party that 
title was clean, conveyed that property without clean title, and 
allegedly  at  the  mercy  of  the  City  over  a  lien  no  longer 
attached  to  real  property  they  own?  Put  another  way:  how 
often  is  the  City  in  a  position  to  “coerce”  payment  from  a 
payee on the hook for a broken contract? That class cannot be 
very large. 
   Finally,  on  appeal  the  plaintiﬀ  suggests  that  the 
deprivation of the property interest occurred when the City 
refused  to  release  the  lien  upon  receipt  of  the  request  for  a 
payoﬀ letter. This might be taken to allege that the cognizable 
property interest was not the $5,655.16, but a sort of option‐
contract interest—immediate release of a lien upon tendering 
payment. But as the City makes clear, Manistee never actually 
did tender payment of the judgment plus interest, nor did it 
seek  immediate  release  of  the  lien  through  the  state  law 
process established by 735 ILCS 5/12‐183(b). 
8                                                      No. 15‐3113 

   In  sum,  on  any  read  of  the  plaintiﬀ’s  allegations,  no 
property  deprivation  occurred,  and  thus,  no  violation  of 
constitutional due process.  
    So why would such a small amount cause the plaintiﬀ to 
exert so much time and eﬀort? Obviously the filing fees and 
attorneys’  fees  relating  to  the  many  hours  and  hundreds  of 
pages of brief‐writing far eclipses $1,394.82. Bringing a federal 
civil  suit  and  litigating  it  to  conclusion  is  an  expensive 
business. As conceded at oral argument by plaintiﬀ’s counsel, 
the only reason this case makes any economic sense is due to 
its anticipated class action payout.  
    By demanding a payoff letter, and knowing full well that 
the letter would include attorneys’ fees and costs above and 
beyond the lien amount plus interest, plaintiff’s counsel was 
able  to  obtain  a  benchmark  for  determining  class  damages. 
And the hope in such cases is typically not to litigate the claim 
to resolution, but to survive a motion to dismiss and settle the 
case, obtaining a large award from the City.   
    Upon surviving a motion to dismiss, it is certain that class 
counsel  would  argue  the  potential  class  to  be  extremely 
broad.   But as noted,  given  the  uniqueness of the plaintiﬀ’s 
case it is highly unlikely there could be any class certification. 
As a result, it is apparent that the goal here would be to settle 
after surviving a motion to dismiss, but before losing at the 
class certification stage. 
    The City might suspect as much, but might still be faced 
with a situation where the costs to get through discovery and 
briefing on the subject would be greater than the settlement 
oﬀer  that  plaintiﬀ’s  counsel  might  oﬀer.  In  such  a  situation 
the  settlement  oﬀer  represents  the  “nuisance  value”  of  the 
No. 15‐3113                                                                     9 

case.  This  is  a  persistent  problem  for  defendants  in  class 
action lawsuits.  
    One possible solution to this problem is requiring judges 
to do some threshold level of review of the merits of a class 
action  before  allowing  certification  of  a  class,  or  before 
approving  a settlement.3 This has been held to be generally 
barred  under the current  Rule  23, although the line  has not 
always been clear.4  Nevertheless, it is cases like the one before 
us that demonstrate precisely why the courts, and Congress, 
ought  to  be  on  the  lookout  for  ways  to  correct  class  action 
abuses.  
    Given the complexity of our legal system, it is impossible 
to  develop  perfect  standards  for  identifying  and  quickly 
disposing of frivolous claims. Inevitably this court and other 
courts will be faced with cases that waste the time and money 
of everybody. Beyond addressing the legal claims before us 
as we would in any ordinary case, we must frankly identify 
situations  where  we  suspect  the  lawyers,  rather  than  the 
claimants, are the only potential beneficiaries. This is one such 
case. 
       

                                                 
3  See  Randy  J.  Kozel  &  David  Rosenberg,  Solving  the  Nuisance‐Value 
Settlement  Problem:  Mandatory  Summary  Judgment,  90  VA.  L.  REV.  1849 
(2004).  This article was written prior to the Class Action Fairness Act of 
2005, Pub. L. No. 109‐2. That law ameliorated, but by no means solved, the 
problem of class action abuse. See Mark Moller, The Rule of Law Problem: 
Unconstitutional Class Actions and Options for Reform, 28 HARV.  J.L. &  PUB. 
POL’Y 855 (2005); Keith N. Hylton, Asbestos and Mass Torts with Fraudulent 
Victims, 37 SW. U. L. REV. 575 (2008). 
4 Eisen v. Carlisle & Jacquelin, 417 U.S. 156 (1974); see also Szabo v. Bridgeport 
Machs., Inc., 249 F.3d 672, 677 (7th Cir. 2001).  
10                                                     No. 15‐3113 

B.  Denial of Motions to Reconsider and Amend 
   We  also  aﬃrm  the  district  court’s  decision  to  deny  both 
Manistee’s  motion  for  reconsideration  and  its  motion  for 
leave  to  amend  its  complaint.  The  plaintiﬀ’s  motion  for 
reconsideration and its proposed amended complaint, both of 
which  are  in  the  record,  allege  no  new  facts  or  law  which 
could turn Manistee’s payment into a property deprivation, 
and  thus  state  a  claim  for  relief.  Reconsideration  or 
amendment would have been a waste of that court’s time. 
                        III.  CONCLUSION 

     We agree with the district court that the plaintiﬀ has failed 
to state a claim against the City of Chicago. The dismissal of 
its  case,  and  denial  of  its  motions  for  reconsideration  and 
amendment, are therefore 
                                                        AFFIRMED.